Deutsche Bank Natl. Trust Co. v Ciraolo (2020 NY Slip Op 06100)





Deutsche Bank Natl. Trust Co. v Ciraolo


2020 NY Slip Op 06100


Decided on October 28, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
JOSEPH J. MALTESE
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2018-07186
 (Index No. 3092/08)

[*1]Deutsche Bank National Trust Company, etc., respondent,
vFern Ciraolo, et al., appellants, et al., defendants.


William D. Friedman, Hempstead, NY, for appellants.
Eckert Seamans Cherin & Mellott, LLC, White Plains, NY (Kenneth J. Flickinger of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendants Fern Ciraolo and David Ciraolo appeal from an order of the Supreme Court, Nassau County (Thomas A. Adams, J.), entered March 8, 2018. The order denied the motion of those defendants to stay the foreclosure sale of the subject property on the ground that the attorney affirmation filed by the plaintiff failed to comply with the requirements of Administrative Order AO/431/11 of the Chief Administrative Judge of the Courts.
ORDERED that the order is affirmed, with costs.
In 2008, the plaintiff commenced this action to foreclose a consolidated mortgage executed in 2005 by the defendants Fern Ciraolo and David Ciraolo (hereinafter together the Ciraolo defendants). A judgment of foreclosure and sale was entered on April 29, 2010. Subsequently, the action was stayed for a number of years due to bankruptcy proceedings. Eventually, a foreclosure sale of the subject property was scheduled for October 17, 2017. On October 16, 2017, the Ciraolo defendants moved to stay the foreclosure sale, arguing that the attorney affirmation filed by the plaintiff failed to comply with the requirements of Administrative Order AO/431/11 of the Chief Administrative Judge of the Courts. In an order entered March 8, 2018, the Supreme Court denied the motion. The Ciraolo defendants appeal.
Contrary to the Ciraolo defendants' contention, the attorney affirmation filed by the plaintiff was sufficient to satisfy the requirements of Administrative Order AO/431/11 of the Chief Administrative Judge of the Courts (see generally Bank of N.Y. Mellon v Izmirligil, 144 AD3d 1063). In light of our determination, we do not reach the parties' remaining contentions.
AUSTIN, J.P., MALTESE, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court